Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 7-9 in the reply filed on 03/18/2021 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. 
Status of Claims
Claims 7-15 are pending.  Claims 1-6 are cancelled.  Claim 10 is withdrawn.  Claims 11-15 are newly added. Claims 7-9 and 11-15 are presented for this examination.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/03/2019 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretations
	Instant claims 8, 9, 11-15 recited limitations after “preferably” and “more preferably” and “even more preferably” are all interpreted as optional limitations due to term “preferably”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-9 and 11-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maloney (US 5,424,028).
As for claims 7, 12-15, Maloney discloses a case carburized stainless steel alloy ferrite-free (Col 1 line 62) for use in bearing application (abstract and Col 1 line 9) which suggests a bearing component is formed from the case carburized stainless steel.   The bearing component is expected to comprise at least one of a rolling element, an inner ring and an outer ring.
The stainless steel alloy comprises broad ranges compositions (Col 2 Table I lines 50-60) overlapping instant claimed compositions as illustrated in Table 1 below.
It is noted Maloney does not expressly disclose instant claim 7 required wherein clause regarding Nieq value.
Maloney’s steel alloy is ferrite free or contains a minimum amount of ferrite so as to improve the subsequent case hardening properties of the bearing component produced. In order to achieve this ferrite free structure, the alloying elements are closely controlled. (Col 1 lines 62-66)

Furthermore, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.
In the instant case, using Maloney’s Example I (Col 4 line 25-32) compositions of Ni, Co, Mn and C, Nieq is calculated to be 14.51 wt%, hence meets instant claimed greater than 11.5%.

Table 1
Element
Applicant
(weight %)
Maloney et al.
(weight %)
Overlap
(weight %)
C
0.05-0.25
0.1-0.25
0.1-0.25
Cr
10-14
13-19
13-14
Mo
1.5-4
3-5
3-4
V
0.3-1.2
0.25-1.25
0.3-1.2
                  Ni
0.3-3
1.75-5.25
1.75-3
Co
6-11
5-14
6-11
                  Si
0.05-0.4
<=1
0.05-0.4
Mn
0.1-1
<=1
0.1-1

0.02-0.06
0.01-0.1
0.02-0.06
B
0-0.003
<=0.02
0-0.003
C (Claim 12)
0.1-0.25
0.1-0.25
0.1-0.25
C (Claim 13)
0.05-0.09
About 0.1-0.25
About 0.1 is close to 0.09
Cr (Claim 14)
10.5-13
13-19
13
Mo (Claim 15)
2-3.9
3-5
3-3.9
V (Claim 15)
0.35-1.1
0.25-1.25
0.35-1.1
Ni (Claim 15)
0.3-1.9
1.75-5.25
1.75-1.9
Co (Claim 15)
7-10
5-14
7-10
Si (Claim 15)
0.05-0.3
<=1
0.05-0.3
Mn (Claim 15)
0.13-0.7
<=1
0.13-0.7
Nb (Claim 15)
0.025-0.055
0.01-0.1
0.025-0.055





 
As for claim 8, Maloney discloses the stainless steel alloy is case carburized (title) which meets instant claimed wherein clause.
As for claim 9, instant claim is substantially the same as instant claim 7 due to claimed wherein clause is optional limitations due to optional term “preferably”.
As for claim 11, instant claim is rejected for the same reason set forth in rejection of claim 7 above regarding Nieq value.

9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Maloney (US 5,424,028) in view of Sherif (US 20180073113).
As for claim 9, instant claim is substantially the same as claim 7 except instant claim requires the bearing component is an inner or outer ring and a rolling element made of a ceramic material.
Sherif discloses a bearing component formed from a steel alloy and expressly discloses a hybrid bearing is a bearing which has steel bearing rings and ceramic rolling elements and the use of ceramic rolling elements in a bearing component increases the load carrying capacity of a bearing. (paragraph [0006])
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply ceramic material as rolling element material as disclosed by Sherif and steel alloy of Maloney as inner or outer ring material, in the bearing component of Maloney for increasing the load carrying capacity of the bearing component.
Claims 7-9, 11-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kirby (US 3,663,208) in view of Sherif (US 20180073113).
As for claims 7, 9, 12-15, Kirby discloses an alloy steel for high temperature application consists essentially of broad ranges compositions (Abstract) overlapping instant claimed elemental compositions as illustrated in Table 2 below.
Table 2
Element
Applicant
(weight %)
Kirby et al.
(weight %)
Overlap
(weight %)
C
0.05-0.25
0.02-0.25
0.05-0.25

10-14
7-12
10-12
Mo
1.5-4
0.2-5
1.5-4
V
0.3-1.2
0.1-0.6
0.3-0.6
                  Ni
0.3-3
0.2-4
0.3-3
Co
6-11
<=7
6-7
                  Si
0.05-0.4
0.05-1.5
0.05-0.4
Mn
0.1-1
0.1-1.5
0.1-1
Nb
0.02-0.06
0.05-0.7
0.05-0.06
B
0-0.003
0.002-0.03
0.002-0.003
C (Claim 12)
0.1-0.25
0.02-0.25
0.1-0.25
C (Claim 13)
0.05-0.09
0.02-0.25
0.05-0.09
Cr (Claim 14)
10.5-13
7-12
10.5-12
Mo (Claim 15)
2-3.9
0.2-5
2-3.9
V (Claim 15)
0.35-1.1
0.1-0.6
0.35-0.6
Ni (Claim 15)
0.3-1.9
0.2-4
0.3-1.9
Co (Claim 15)
7-10
<=7
7
Si (Claim 15)
0.05-0.3
0.05-1.5
0.05-0.3
Mn (Claim 15)
0.13-0.7
0.1-1.5
0.13-0.7
Nb (Claim 15)
0.025-0.055
0.05-0.7
0.05-0.055





 
Regarding instant claimed alloy Nieq value, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.
In the instant case, if Ni=3, Co=6, Mn=0.5 and C=0.15, Nieq is calculated to be 13.75.  Hence, Nieq value meets instant claimed greater than 11.5.
Kirby does not expressly disclose the steel alloy is used as a bearing component and the bearing component comprising at least one of a rolling element, an inner ring and an outer ring.
Sherif discloses bearings typically required to operate under high loads and extreme temperature and need to possess high temperature capability. (paragraph [0003])  Sherif further evidences a bearing component is expected to have inner and outer rings and the rolling element. (paragraph [0006])
Kirby’s steel alloy is designed for high temperature application.
Thus, based on the well-known material requirement for bearing component as disclosed by Sherif, applicant’s invention would be merely a “new” use of a known material with expected success in the absence of unexpected result.  See MPEP 2112 I SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, it would have been obvious to one skill in the art, at the time the invention is made to use Kirby in view of Wilder’s steel alloy as starting alloy material of a bearing component with expected success.
As for claim 8, Sherif’s bearing component has a case hardening surface (paragraph [0023].
As for claim 11, if Ni=3, Co=6, Mn=0.5 and C=0.15, Nieq is calculated to be 13.75.  Hence, Nieq value meets instant claimed 11.6-17.

Claims 7-9, 11-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tsuda (US 6,193,469) in view of Wilde and Sherif (US 20180073113).
As for claims 7, 9, 12-14, Tsuda discloses a high toughness heat resistant steel consists essentially of broad ranges compositions (Abstract and claims 1-2) overlapping instant claimed elemental compositions as illustrated in Table 3 below.
Table 3
Element
Applicant
(weight %)
Tsuda et al.
(weight %)
Overlap
(weight %)
C
0.05-0.25
0.05-0.3
0.05-0.25
Cr
10-14
8-14
10-14
Mo
1.5-4
0.5-3
1.5-3
V
0.3-1.2
0.1-0.5
0.3-0.5

0.3-3
1.5-5
1.5-3
Co
6-11
0.5-6
6
                  Si
0.05-0.4
<=0.2
0.05-0.2
Mn
0.1-1
<=1
0.1-1
Nb
0.02-0.06
0.01-0.5
0.02-0.06
B
0-0.003
0.001-0.02
0.001-0.003
C (Claim 12)
0.1-0.25
0.05-0.3
0.1-0.25
C (Claim 13)
0.05-0.09
0.05-0.3
0.05
Cr (Claim 14)
10.5-13
8-14
10.5-13
Mo (Claim 15)
2-3.9
0.5-3
2-3
V (Claim 15)
0.35-1.1
0.1-0.5
0.35-0.5
Ni (Claim 15)
0.3-1.9
1.5-5
1.5-1.9
Co (Claim 15)
7-10


Si (Claim 15)
0.05-0.3
<=0.2
0.05-0.2
Mn (Claim 15)
0.13-0.7
<=1
0.13-0.7
Nb (Claim 15)
0.025-0.055
0.01-0.5
0.025-0.055





 
Regarding instant claimed alloy Nieq value, Wilde discloses that minimum Ni equivalent are crucial for avoiding detrimental delta ferrite such that minimum Ni equivalent should be 14-17%. (Col 3 line 55-60)
Tsuda desires to suppress delta ferrite generation. (Col 2 lines 45-50)

Tsuda does not expressly disclose the steel alloy is used as a bearing component and the bearing component comprising at least one of a rolling element, an inner ring and an outer ring.
Sherif discloses bearings typically requires high toughness (paragraph [0003])  Sherif further evidences a bearing component is expected to have inner and outer rings and the rolling element. (paragraph [0006])
Tsuda’s steel alloy has high toughness.
Thus, based on the well-known material requirement for bearing component as disclosed by Sherif, applicant’s invention would be merely a “new” use of a known material with expected success in the absence of unexpected result.  See MPEP 2112 I SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, it would have been obvious to one skill in the art, at the time the invention is made to use Tsuda in view of Wilder’s steel alloy as starting alloy material of a bearing component with expected success.

As for claim 11, if Ni=3, Co=6, Mn=0.5 and C=0.15, Nieq is calculated to be 13.75.  Hence, Nieq value meets instant claimed 11.6-17.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-9 and 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-17, 19-20 and 23 of copending Application No. 15/695,648. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed inventions claimed a bearing component formed from a steel alloy having overlapping claimed compositions ranges.
Instant claimed invention differs from copending application’648 such that it also claims Nieq value.
However, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.